DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method of decoding video data.  Each independent claim identifies the uniquely distinct feature “determining a largest coding unit size, by using a syntax element indicating a size of a largest coding unit for luminance component; determining whether the largest coding unit is included in an I slice; and applying an inferred partitioning to the largest coding unit in the I slice, in a case that (i) the largest coding unit is included in the I slice and (ii) a flag indicates the largest coding unit is split into coding units with a predetermined size, wherein the flag is indicated using a sequence parameter set, the flag is a one-bit flag, and the inferred partitioning indicates to split the largest coding unit into luma samples having a size being smaller than a size of a largest coding unit included in a P slice or a B slice." The closest prior arts, Choi et al. (US 2018/0139441 A1), Yamamoto (US 2013/0343455 A1), Liu et al. (US 2016/0212446 A1), and Jeong et al. (US 2020/0275117 A1), disclose the conventional method, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAT C CHIO/Primary Examiner, Art Unit 2486